Title: From Thomas Jefferson to Thomas Cramer, 7 April 1822
From: Jefferson, Thomas
To: Cramer, Thomas


                        
                        
                            
                            
                        
                    I recd on the 4th inst. your favor of Mar. 4. informg me of my nomination as an honorary member of the Agricultural society of the Valley, I accept with just respect the membership of the society,  and am bound  with peculiar sensibility to make my acknolmts for the very kind terms in which the nomination is expressed. I am indeed devoted, and ever have been, to the interests of Agriculture, but the heaviness of age disables me from all activity in it’s service, and will of course render me a very useless member. it does not however lessen my thankfulness for the honor done which I pray you to communicate to the society with the assurance of my high respect and considn.
                            
                            Apr. 7.
                        
                        
                    